Case 2:20-cv-00851-MWF-AGR Document 85 Filed 02/24/21 Page 1 of 2 Page ID #:531




   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11 LYLE TURNER and ALISON                        Case No. 2:20-cv-00851-MWF-AGR
     TURNER,
  12                                               [PROPOSED] ORDER RE
                  Plaintiffs,                      STIPULATION FOR ORDER TO
  13                                               MODIFY PROTECTIVE ORDER
                         v.                        ENTERED AUGUST 26, 2020
  14                                               (DOCKET NO. 31)
     FEDERAL INSURANCE COMPANY,
  15 an Indiana corporation,                       Complaint Filed: January 28 ,2020
                                                   Trial Date:      February 22, 2021
  16              Defendant.
  17
  18
  19 / / /
  20 / / /
  21 / / /
  22 / / /
  23 / / /
  24 / / /
  25 / / /
  26 / / /
  27 / / /
  28 / / /
                                               1
                     [PROPOSED] ORDER RE STIPULATION FOR ORDER TO MODIFY
                    PROTECTIVE ORDER ENTERED AUGUST 26, 2020 (DOCKET NO. 31)
Case 2:20-cv-00851-MWF-AGR Document 85 Filed 02/24/21 Page 2 of 2 Page ID #:532




   1         The Court, having considered the stipulation of the Parties hereto, and good
   2 cause appearing therefore, hereby orders that the “Protective Order re Defendant
   3 Federal Insurance Company’s Non-Public Insurance Policy Drafting Materials and
   4 Claims Handling and Underwriting Guidelines,” entered by this Court on August
   5 26, 2020 as Docket No. 31, shall extend to the appraisal tools, data, forms, and
   6 materials developed or used by Federal and its affiliates and associated companies,
   7 including but not limited to tools, data, forms, and materials developed and
   8 promulgated by Marshall & Swift/Boeckh (a CoreLogic company), produced in this
   9 action after January 22, 2021. All terms of the existent Protective Order shall apply
  10 to these additional materials as if included in the original Protective Order at the
  11 time of its filing with the Court.
  12
  13         IT IS SO ORDERED.
  14
  15
  16 Dated: )HEUXDU\  
                                           Hon. Alicia G. Rosenberg
  17                                       United States Magistrate Judge
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 2
                      [PROPOSED] ORDER RE STIPULATION FOR ORDER TO MODIFY
                     PROTECTIVE ORDER ENTERED AUGUST 26, 2020 (DOCKET NO. 31)
